Title: From George Washington to George Steptoe Washington, 6 August 1788
From: Washington, George
To: Washington, George Steptoe



Dear George,
Mount Vernon August 6th 1788

It was with equal pain and surprize I was informed by Colo. Hanson on Monday last, of your unjustifiable behaviour in rescuing your brother from that chastisement which was due to his improper conduct; and which you know, because you have been told it in explicit language, he was authorized to administer whensoever he should deserve it.
Such refractory behaviour on your part, I consider as an insult equally offered to myself after the above communications and I shall continue to view it in that light, till you have made satisfactory acknowledgments to Colo. Hanson for the offence given him.
It is as much my wish and intention to see Justice done to you and your Brother as it is to punish either when it is merited—but there are proper modes by whch this is to be obtained, and it is to be sought by a fair and candid representation of facts whch can be supported—and not by vague complaints disobedience, perverseness, or disobliging conduct, which make enemies without producing the smallest good.
So often, and strenuously have I endeavoured to inculcate this advice, and to Shew you the advantages which are to be expected from close application to your studies, that it is unnecessary to repeat it. If the admonitions of friendship are lost other methods must be tried which cannot be more disagreeable to you than it would be to one who wishes to avoid it who is solicitous to see you and your Brother (the only remaining Sons of your father) turn out well, and who is very desirous of continuing your Affecte Uncle

Go. Washington

